DETAILED ACTION
Claims 1-7 are under current examination.
The objection to the instant specification has been withdrawn in view of the amendments filed 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections-NEW
Claim 1 is objected to because of the following informalities:  the claim ends with a comma, instead of a period.  Appropriate correction is required.
Claim Rejections - 35 USC § 112, 1st para., Enablement-Maintained
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.
Enablement is considered in view of the Wands factors.
Nature of the invention. The claims are directed to (in part): a method of inhibiting invasion, release or proliferation of influenza A virus, comprising preparing a vector containing a gene encoding SPOCK2 protein or a cell transformed by the vector, and administering the vector or the cell to a subject; see claim 1.
Scope of the invention. The claims encompass an in vivo method of administering to a subject a vector comprising the SPOCK2 gene or a cell transformed by the vector for the inhibition of invasion, release or proliferation of influenza A.
State of the prior art. The prior art teaches the protein testican-2 which is 100% homologous to the sequence set forth by SEQ ID NO:1 encoding the SPOCK1 protein. See NCBI reference sequence for NP_001231879.1 (2011); see attached form 892. The prior art, however, does not teach that the testican-2 protein is an antiviral agent against influenza A infection.
Working examples and guidance in the specification. The working examples are directed to antiviral effects of SPOCK2 protein against influenza A in cell culture. See the examples for teaching the transfection of A549 cells using a plasmid encoding the SPOCK2 gene and culturing the cells for 48 hours. The examples do not provide any teaching as to how the results seen in vitro would translate in vivo. For example, would the subject be required to wait 48 hours following administration of the vector or cell comprising such vector? How is the vector or cell comprising such vector being administered to a cell culture convert to an effective dose to a subject? Are the effects seen in vitro expected to be equivalent to the effects administered in vivo
See p. 7 of the specification which teaches that “the 1 day dosage may be 0.001 to 10000 mg/kg” of the active ingredient. In view of this wide range, it appears that adequate experimentation has yet to be performed in a subject.
Predictability of the art. There is no way one could predict if the administration of the claimed vector or claimed cell would successfully lead to inhibiting invasion, release or proliferation of influenza A virus in a subject. 
Amount of experimentation necessary. Much undue experimentation would be necessary in order to determine if administration of the claimed vector or claimed cell to a subject would successfully lead to inhibiting invasion, release or proliferation of influenza A virus as claimed, including performing such administration in a subject and analyzing results. This has been left for others to do. 
Given the discussion above, it would require undue experimentation for the ordinary artisan to perform the method as claimed.
Response to Arguments
Applicant's arguments filed 12/30/2020 have been fully considered but they are not persuasive. Applicant points to the Ahn et al. reference (see attached form 892) which teaches that treatment with purified SPOCK2 protein can efficiently block influenza virus infection in vitro and in vivo. Applicant points to the last paragraph on p. 6 for teaching that SPOCK2 protects the host against virus infection in mice.
In response, the claims are directed to a method of inhibiting invasion, release or proliferation of influenza A virus, comprising preparing a vector containing a gene encoding SPOCK2 protein or a cell transformed by the vector, and administering the vector or the cell to a subject. In contrast, the Ahn reference teaches the intranasal a mixture of influenza A virus and purified SPOCK2 protein to mice; the author further notes that SPOCK2 is effective only when applied simultaneously with the virus; see p. 6 for Treatment with recombinant SPOCK2 protein protects the host against influenza virus infection. Thus, the claims and the teachings by Ahn are directed to different methods of administering different compositions. It is noted here that the author teaches that SPOCK2 blocks the attachment and entry of influenza virus and most likely functions during the internalization of virus particles but not during genome replication; see p. 9. 
Given the teachings by Ahn are not commensurate in scope with that of the claimed method and the teachings provide that purified SPOCK2 inhibits influenza virus at the attachment stage and not during genome replication, it is not clear how the teachings by Ahn support the claimed method of inhibiting invasion, release or proliferation of influenza A in vivo by administering a vector containing a gene encoding SPOCK2 protein or a cell transformed by the vector. Further, the instant claims do not indicate whether the subject is infected with influenza A or not before, after or at the time of administration; thus, the claims encompass methods of prevention and treatment of influenza in a subject. 
The arguments are not persuasive and the rejection is maintained for reasons of record.
Conclusion
No claims are allowed at this time.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE S HORNING whose telephone number is (571)272-9036.  The examiner can normally be reached on M-F 9:30-5:30 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on 571-272-0867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/MICHELLE S HORNING/Primary Examiner, Art Unit 1648